 

EXHIBIT 10.5

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 1st day of March, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of February 1, 2013 (the “Pooling and Servicing Agreement”), and Cole Taylor
Bank, an Illinois corporation (“Cole Taylor”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between Assignor and Cole Taylor (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.            Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.            Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.            Cole Taylor hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and Cole Taylor as of the date hereof that:

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)           Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)           There are no offsets, counterclaims or other defenses available to
Cole Taylor with respect to the Purchase Agreement;

 

(d)           Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)           Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.            Depositor warrants and represents to, and covenants with,
Assignor, Assignee and Cole Taylor that as of the date hereof:

 

(a)           Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)           Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.            Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Cole Taylor that as of the date hereof:

 

(a)           Assignee is a federal savings bank duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; and

 

(b)           Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement. The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.

 

7.            Cole Taylor warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)           Cole Taylor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)           Cole Taylor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Cole Taylor’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Cole Taylor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Cole Taylor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Cole Taylor or its property is subject. The
execution, delivery and performance by Cole Taylor of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of Cole Taylor. This
Agreement has been duly executed and delivered by Cole Taylor and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of Cole Taylor
enforceable against Cole Taylor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Cole Taylor in connection with the execution, delivery or performance
by Cole Taylor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Cole Taylor Representations and Warranties

 

8.            Pursuant to Section 32(d) of the Purchase Agreement, Cole Taylor
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Cole
Taylor to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

4

 

 

Recognition of Assignee

 

9.            From and after the date hereof, subject to Section 10 below, Cole
Taylor shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Cole Taylor had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

 

Enforcement of Rights

 

10.          (a)           Controlling Holder Rights. Cole Taylor agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights (and obligations under Section
7.03 in connection with the exercise of such rights) as Purchaser under the
following section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase and
Substitution

 

(b)           If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) (and obligations under Section 7.03 in connection with
the exercise of such rights) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.          The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)           The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

5

 

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Illinois, Maryland, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Illinois, Maryland, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is
closed.           

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)          In the case of Cole Taylor,

 

Cole Taylor Bank

2350 Green Road, Suite 100

Ann Arbor, MI  48105

Attention: Phil Miller

Tel: (734) 926-2450

Fax: (734) 926-2404

 

With a copy to

Cole Taylor Bank

9550 W. Higgins Road

Rosemont, IL 960018

Chicago, IL 60606

Attention: General Counsel

Fax: (847) 653-7890

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-3

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

7

 

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2013-3

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.          This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Cole Taylor may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Cole Taylor, respectively, hereunder.

 

16.          This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Cole Taylor
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.          The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Cole Taylor hereby consents to such
exercise and enforcement.

 

8

 

 

19.          It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.          Master Servicer. Cole Taylor hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Cole Taylor
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

Cole Taylor shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39153400, Sequoia Mortgage Trust 2013-3 Distribution Account

 

21.          Cole Taylor acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, Cole Taylor shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.          Rule 17g-5 Compliance. Cole Taylor hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-3” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Cole Taylor in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. Cole Taylor shall have no liability for (i)
the Rule 17g-5 Information Provider’s failure to post information provided by it
in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between Cole Taylor, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to Cole Taylor
or (ii) such Rating Agency’s or NRSRO’s evaluation of Cole Taylor’s operations
in general; provided, however, that Cole Taylor shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

 

 

10

 

 

           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
the day and year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By: /s/ John
Isbrandtsen                                                                    
  Name: John
Isbrandtsen                                                                    
  Title: Authorized
Officer                                                                        
  SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:/s/ John
Isbrandtsen                                                                    
  Name:John
Isbrandtsen                                                                    
  Title:Authorized
Officer                                                                        
  Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not in
its individual capacity but solely as Trustee,   Assignee       By: /s/ Jeffrey
R. Everhart                                                                    
  Name: Jeffrey R.
Everhart                                                                      
Title:
AVP                                                                                               
      COLE TAYLOR BANK       By: /s/ Phillip
Miller                                                                                   
  Name: Phillip
Miller                                                                                   
  Title:
GSVP                                                                                                

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer

 

By: /s/ Graham M.
Oglesby                                                              Name:
Graham M. Oglesby                                                             
Title: Vice
President                                                                        
 

 

Signature Page – Assignment of Representations and Warranties – Cole Taylor Bank
(SEMT 2013-3)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

  1 2 3 4 5 6 7 8 9   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Originator Name Loan Number
Amortization Type Lien Position 1 1000383 0.002500     1008808 Cole Taylor Bank
1014889 1 1 2 1000383 0.002500     1008808 Cole Taylor Bank 1015052 1 1 3
1000383 0.002500     1008808 Cole Taylor Bank 1015926 1 1 4 1000383 0.002500    
1008808 Cole Taylor Bank 1018378 1 1 5 1000383 0.002500     1008808 Cole Taylor
Bank 1018437 1 1 6 1000383 0.002500     1008808 Cole Taylor Bank 1019422 1 1 7
1000383 0.002500     1008808 Cole Taylor Bank 1020289 1 1 8 1000383 0.002500    
1008808 Cole Taylor Bank 1020297 1 1 9 1000383 0.002500     1008808 Cole Taylor
Bank 1020446 1 1 10 1000383 0.002500     1008808 Cole Taylor Bank 6024802 1 1 11
1000383 0.002500     1008808 Cole Taylor Bank 6027469 1 1 12 1000383 0.002500  
  1008808 Cole Taylor Bank 6027648 1 1 13 1000383 0.002500     1008808 Cole
Taylor Bank 6027742 1 1 14 1000383 0.002500     1008808 Cole Taylor Bank 6028024
1 1 15 1000383 0.002500     1008808 Cole Taylor Bank 6028361 1 1 16 1000383
0.002500     1008808 Cole Taylor Bank 6028859 1 1 17 1000383 0.002500    
1008808 Cole Taylor Bank 6029033 1 1 18 1000383 0.002500     1008808 Cole Taylor
Bank 6029203 1 1 19 1000383 0.002500     1008808 Cole Taylor Bank 6029315 1 1 20
1000383 0.002500     1008808 Cole Taylor Bank 6029320 1 1 21 1000383 0.002500  
  1008808 Cole Taylor Bank 6029958 1 1 22 1000383 0.002500     1008808 Cole
Taylor Bank 6030247 1 1 23 1000383 0.002500     1008808 Cole Taylor Bank 6030518
1 1 24 1000383 0.002500     1008808 Cole Taylor Bank 6030817 1 1 25 1000383
0.002500     1008808 Cole Taylor Bank 6031600 1 1 26 1000383 0.002500    
1008808 Cole Taylor Bank 6031985 1 1 27 1000383 0.002500     1008808 Cole Taylor
Bank 6032367 1 1 28 1000383 0.002500     1008808 Cole Taylor Bank 6032678 1 1 29
1000383 0.002500     1008808 Cole Taylor Bank 6032884 1 1 30 1000383 0.002500  
  1008808 Cole Taylor Bank 6032889 1 1 31 1000383 0.002500     1008808 Cole
Taylor Bank 6033045 1 1 32 1000383 0.002500     1008808 Cole Taylor Bank 6033194
1 1 33 1000383 0.002500     1008808 Cole Taylor Bank 6033530 1 1 34 1000383
0.002500     1008808 Cole Taylor Bank 6033596 1 1 35 1000383 0.002500    
1008808 Cole Taylor Bank 6033602 1 1 36 1000383 0.002500     1008808 Cole Taylor
Bank 6033748 1 1 37 1000383 0.002500     1008808 Cole Taylor Bank 6034200 1 1 38
1000383 0.002500     1008808 Cole Taylor Bank 6034419 1 1 39 1000383 0.002500  
  1008808 Cole Taylor Bank 6034467 1 1 40 1000383 0.002500     1008808 Cole
Taylor Bank 6034723 1 1 41 1000383 0.002500     1008808 Cole Taylor Bank 6034756
1 1 42 1000383 0.002500     1008808 Cole Taylor Bank 6034804 1 1 43 1000383
0.002500     1008808 Cole Taylor Bank 6034958 1 1 44 1000383 0.002500    
1008808 Cole Taylor Bank 6035044 1 1 45 1000383 0.002500     1008808 Cole Taylor
Bank 6035188 1 1 46 1000383 0.002500     1008808 Cole Taylor Bank 6035602 1 1 47
1000383 0.002500     1008808 Cole Taylor Bank 6036531 1 1 48 1000383 0.002500  
  1008808 Cole Taylor Bank 6037194 1 1 49 1000383 0.002500     1008808 Cole
Taylor Bank 6037196 1 1 50 1000383 0.002500     1008808 Cole Taylor Bank 6038502
1 1 51 1000383 0.002500     1008808 Cole Taylor Bank 8003134 1 1 52 1000383
0.002500     1008808 Cole Taylor Bank 1015340 1 1 53 1000383 0.002500    
1008808 Cole Taylor Bank 6030876 1 1 54 1000383 0.002500     1008808 Cole Taylor
Bank 1015897 1 1 55 1000383 0.002500     1008808 Cole Taylor Bank 1017174 1 1 56
1000383 0.002500     1008808 Cole Taylor Bank 1017390 1 1 57 1000383 0.002500  
  1008808 Cole Taylor Bank 6031958 1 1 58 1000383 0.002500     1008808 Cole
Taylor Bank 6032762 1 1 59 1000383 0.002500     1008808 Cole Taylor Bank 1016512
1 1 60 1000383 0.002500     1008808 Cole Taylor Bank 6033591 1 1 61 1000383
0.002500     1008808 Cole Taylor Bank 1019114 1 1 62 1000383 0.002500    
1008808 Cole Taylor Bank 8003290 1 1 63 1000383 0.002500     1008808 Cole Taylor
Bank 1020911 1 1 64 1000383 0.002500     1008808 Cole Taylor Bank 8003995 1 1

 



  10 11 12 13 14 15 16 17 18 19 20   HELOC Indicator Loan Purpose Cash Out
Amount Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 0 9           1 0 0   2 0 9           1 0 0   3 0 9           1 0
0   4 0 9           1 0 0   5 0 9           1 0 0   6 0 9           1 0 0   7 0
9           1 4 0   8 0 9           1 4 0   9 0 9           1 0 0   10 0 7      
    2 0 0   11 0 9           2 0 0   12 0 9           2 0 0   13 0 9           2
0 0   14 0 9           2 0 0   15 0 9           2 0 0   16 0 9           2 4 0  
17 0 9           2 4 0   18 0 9           2 4 0   19 0 9           2 0 0   20 0
9           2 0 0   21 0 9           2 0 0   22 0 9           2 4 0   23 0 9    
      2 4 0   24 0 7           2 4 0   25 0 9           2 0 0   26 0 9          
2 0 0   27 0 9           2 0 0   28 0 7           2 0 0   29 0 9           2 0 0
  30 0 7           2 0 0   31 0 6           2 0 0   32 0 9           2 0 0   33
0 9           2 0 0   34 0 9           2 0 0   35 0 7           2 0 0   36 0 9  
        2 0 0   37 0 9           2 0 0   38 0 9           2 0 0   39 0 9        
  2 0 0   40 0 9           2 0 0   41 0 9           2 4 0   42 0 7           2 0
0   43 0 7           2 0 0   44 0 9           2 0 0   45 0 9           2 1 0  
46 0 9           2 0 0   47 0 7           2 4 0   48 0 7           2 0 0   49 0
9           2 0 0   50 0 7           2 0 0   51 0 9           5 0 0   52 0 9    
      1 4 0   53 0 7           2 0 0   54 0 9           1 4 0   55 0 9          
1 0 0   56 0 9           1 4 0   57 0 7           2 4 0   58 0 9           2 0 0
  59 0 9           1 4 0   60 0 7           2 4 0   61 0 9           1 0 0   62
0 9           5 4 0   63 0 9           1 4 0   64 0 7           5 0 0  



 



  21 22 23 24 25 26 27 28 29 30   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20121114 650000.00 0.038750 360 360 20130101 2     0.00  
20121024 680000.00 0.037500 360 360 20121201 3     0.00   20121010 765000.00
0.040000 360 360 20121201 4     0.00   20121108 702000.00 0.038750 360 360
20130101 5     0.00   20121117 722000.00 0.037500 360 360 20130101 6     0.00  
20121220 648500.00 0.037500 360 360 20130201 7     0.00   20121205 662000.00
0.037500 360 360 20130201 8     0.00   20121130 622500.00 0.038750 360 360
20130101 9     0.00   20121207 750000.00 0.037500 360 360 20130201 10     0.00  
20121101 998850.00 0.040000 360 360 20130101 11     0.00   20121009 965000.00
0.046250 360 360 20121201 12     0.00   20121012 1079500.00 0.041250 360 360
20121201 13     0.00   20121012 983000.00 0.043750 360 360 20121201 14     0.00
  20120906 684000.00 0.042500 360 360 20121101 15     0.00   20121101 825000.00
0.038750 360 360 20130101 16     195000.00   20121102 962000.00 0.041250 360 360
20130101 17     0.00   20121015 542000.00 0.038750 360 360 20121201 18     0.00
  20121101 970000.00 0.041250 360 360 20130101 19     0.00   20121015 696000.00
0.041250 360 360 20121201 20     0.00   20121016 1220000.00 0.041250 360 360
20121201 21     0.00   20121126 1138800.00 0.041250 360 360 20130101 22     0.00
  20121015 818500.00 0.041250 360 360 20121201 23     357000.00   20121019
728000.00 0.038750 360 360 20121201 24     0.00   20121018 729750.00 0.038750
360 360 20121201 25     275461.00   20121210 703000.00 0.040000 360 360 20130201
26     75000.00   20121116 660000.00 0.038750 360 360 20130101 27     0.00  
20121107 766000.00 0.038750 360 360 20130101 28     0.00   20121011 950000.00
0.038750 360 360 20121201 29     500000.00   20121217 1150000.00 0.040000 360
360 20130201 30     0.00   20121019 1095000.00 0.037500 360 360 20121201 31    
0.00   20121011 1500000.00 0.040000 360 360 20121201 32     0.00   20121120
949000.00 0.042500 360 360 20130101 33     0.00   20121204 648000.00 0.040000
360 360 20130201 34     150000.00   20121210 915000.00 0.036250 360 360 20130201
35     0.00   20121024 720000.00 0.040000 360 360 20121201 36     0.00  
20121212 613000.00 0.041250 360 360 20130201 37     0.00   20121128 794000.00
0.037500 360 360 20130101 38     170250.00   20121130 690000.00 0.040000 360 360
20130201 39     0.00   20121214 975000.00 0.037500 360 360 20130201 40     0.00
  20121206 990000.00 0.038750 360 360 20130201 41     13144.00   20121213
979000.00 0.038750 360 360 20130201 42     0.00   20121115 800000.00 0.040000
360 360 20130101 43     0.00   20121204 800000.00 0.040000 360 360 20130201 44  
  0.00   20121121 1225500.00 0.038750 360 360 20130101 45     0.00   20121214
965000.00 0.040000 360 360 20130201 46     0.00   20121126 838000.00 0.041250
360 360 20130101 47     0.00   20121129 618750.00 0.037500 360 360 20130201 48  
  0.00   20121204 816666.00 0.040000 360 360 20130201 49     0.00   20121213
990000.00 0.038750 360 360 20130201 50     0.00   20121217 774200.00 0.037500
360 360 20130201 51     0.00   20121108 1250000.00 0.041250 360 360 20130101 52
    0.00   20121010 930000.00 0.040000 360 360 20121201 53     0.00   20120920
1300000.00 0.036250 360 360 20121101 54     0.00   20121017 803000.00 0.037500
360 360 20121201 55     400000.00   20121207 920500.00 0.040000 360 360 20130201
56     0.00   20121023 955000.00 0.038750 360 360 20121201 57     0.00  
20121012 750000.00 0.040000 360 360 20121201 58     500000.00   20121206
1034000.00 0.042500 360 360 20130201 59     0.00   20121109 750000.00 0.038750
360 360 20130101 60     0.00   20121221 693750.00 0.038750 360 360 20130201 61  
  0.00   20121218 925000.00 0.038750 360 360 20130201 62     0.00   20121130
559000.00 0.040000 360 360 20130101 63     0.00   20121226 609750.00 0.036250
360 360 20130201 64     0.00   20121227 642000.00 0.037500 360 360 20130201



 



  31 32 33 34 35 36 37 38 39 40 41   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 1 0 0   648081.75 0.038750 3056.54 20130201 0 0   2 1 0 0   675563.54
0.037500 3149.19 20130201 0 0   3 1 0 0   761682.28 0.040000 3652.23 20130201 0
0   4 1 0 0   699928.30 0.038750 3301.06 20130201 0 0   5 1 0 0   719821.72
0.037500 3343.69 20130201 0 0   6 1 0 0   647523.26 0.037500 3003.30 20130201 0
0   7 1 0 0   661000.16 0.037500 3065.83 20130201 0 0   8 1 0 0   620662.89
0.038750 2927.23 20130201 0 0   9 1 0 0   748870.38 0.037500 3473.37 20130201 0
0   10 1 0 0   995966.88 0.040000 4768.66 20130201 0 0   11 1 0 0   961181.84
0.046250 4961.45 20130201 0 0   12 1 0 0   1074921.27 0.041250 5231.79 20130201
0 0   13 1 0 0   979013.15 0.043750 4907.97 20130201 0 0   14 1 0 0   680175.19
0.042500 3364.87 20130201 0 0   15 1 0 0   822565.28 0.038750 3879.46 20130201 0
0   16 1 0 0   959284.44 0.041250 4662.33 20130201 0 0   17 1 0 0   539596.84
0.038750 2548.68 20130201 0 0   18 1 0 0   967261.86 0.041250 4701.10 20130201 0
0   19 1 0 0   693047.90 0.041250 3373.16 20130201 0 0   20 1 0 0   1214820.27
0.041250 5912.73 20130201 0 0   21 1 0 0   1135585.36 0.041250 5519.19 20130201
0 0   22 1 0 0   815028.29 0.041250 3966.86 20130201 0 0   23 1 0 0   724761.11
0.038750 3423.33 20130201 0 0   24 1 0 0   726314.02 0.038750 3431.56 20130201 0
0   25 1 0 0   701987.10 0.040000 3356.23 20130201 0 0   26 1 0 0   658052.24
0.038750 3103.56 20130201 0 0   27 1 0 0   763739.40 0.038750 3602.02 20130201 0
0   28 1 0 0   945787.81 0.038750 4467.25 20130201 0 0   29 1 0 0   1148343.05
0.040000 5490.28 20130201 0 0   30 1 0 0   1090036.79 0.037500 5071.12 20130201
0 0   31 1 0 0   1493494.68 0.040000 7161.23 20130201 0 0   32 1 0 0   946380.43
0.042500 4668.51 20130201 0 0   33 1 0 0   647066.35 0.040000 3093.65 20130201 0
0   34 1 0 0   913591.19 0.036250 4172.87 20130201 0 0   35 1 0 0   716877.44
0.040000 3437.39 20130201 0 0   36 1 0 0   612136.29 0.041250 2970.90 20130201 0
0   37 1 0 0   791604.48 0.037500 3677.14 20130201 0 0   38 1 0 0   689005.83
0.040000 3294.17 20130201 0 0   39 1 0 0   973531.50 0.037500 4515.38 20130201 0
0   40 1 0 0   987443.35 0.038750 4655.35 20130201 0 0   41 1 0 0   977556.66
0.038750 4603.62 20130201 0 0   42 1 0 0   797690.85 0.040000 3819.32 20130201 0
0   43 1 0 0   798847.35 0.040000 3819.32 20130201 0 0   44 1 0 0   1221883.33
0.038750 5762.76 20130201 0 0   45 1 0 0   963609.61 0.040000 4607.06 20130201 0
0   46 1 0 0   835634.48 0.041250 4061.36 20130201 0 0   47 1 0 0   617818.06
0.037500 2865.53 20130201 0 0   48 1 0 0   815489.33 0.040000 3898.89 20130201 0
0   49 1 0 0   988541.53 0.038750 4655.35 20130201 0 0   50 1 0 0   773033.94
0.037500 3585.44 20130201 0 0   51 1 0 0   1244773.76 0.041250 6058.12 20130201
0 0   52 1 0 0   925966.70 0.040000 4439.96 20130201 0 0   53 1 0 0   1291957.30
0.036250 5928.67 20130201 0 0   54 1 0 0   799360.32 0.037500 3718.82 20130201 0
0   55 1 0 0   917944.35 0.040000 4394.61 20130201 0 0   56 1 0 0   950265.00
0.038750 4490.76 20130201 0 0   57 1 0 0   746747.35 0.040000 3580.61 20130201 0
0   58 1 0 0   1032575.42 0.042500 5086.66 20130201 0 0   59 1 0 0   747786.63
0.038750 3526.78 20130201 0 0   60 1 0 0   692727.00 0.038750 3262.27 20130201 0
0   61 1 0 0   923637.29 0.038750 4349.69 20130201 0 0   62 1 0 0   557386.48
0.040000 2668.75 20130201 0 0   63 1 0 0   608811.18 0.036250 2780.77 20130201 0
0   64 1 0 0   641033.05 0.037500 2973.20 20130201 0 0  



 



  42 43 44 45 46 47 48 49 50 51 52 53   Gross Margin ARM Round Flag ARM Round
Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit 1                         2                         3        
                4                         5                         6          
              7                         8                         9            
            10                         11                         12            
            13                         14                         15            
            16                         17                         18            
            19                         20                         21            
            22                         23                         24            
            25                         26                         27            
            28                         29                         30            
            31                         32                         33            
            34                         35                         36            
            37                         38                         39            
            40                         41                         42            
            43                         44                         45            
            46                         47                         48            
            49                         50                         51            
            52                         53                         54            
            55                         56                         57            
            58                         59                         60            
            61                         62                         63            
            64                        



 



  54 55 56 57 58 59 60 61 62 63 64 65   Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment 1                         2                         3                  
      4                         5                         6                    
    7                         8                         9                      
  10                         11                         12                      
  13                         14                         15                      
  16                         17                         18                      
  19                         20                         21                      
  22                         23                         24                      
  25                         26                         27                      
  28                         29                         30                      
  31                         32                         33                      
  34                         35                         36                      
  37                         38                         39                      
  40                         41                         42                      
  43                         44                         45                      
  46                         47                         48                      
  49                         50                         51                      
  52                         53                         54                      
  55                         56                         57                      
  58                         59                         60                      
  61                         62                         63                      
  64                        



 



  66 67 68 69 70 71 72 73 74 75 76   Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower 1     0   510 1   0   8   2     0   992 1   0   5 16 3     0   471 1  
1   16   4     0   1030 1   0   5 5 5     0   366 1   1   12 1 6     0   219 1  
0   24.5   7     0   431 1   0   4 2 8     0   385 1   0   13   9     0   665 1
  0   19 2 10     0   936 1   0   0 22.75 11     0   758 4   1   26   12     0  
440 1   0   10.5   13     0   698 1   0   29   14     0   295 1   0   4   15    
0   567 1   1   9   16     0   710 1   1   13   17     0   301 1   1   3 3 18  
  0   96 1   1   20   19     0   960 1   0   5   20     0   854 1   1   2.5 5 21
    0   218 1   1   17   22     0   120 1   0   11 12 23     0   89 2   0   1 13
24     0   186 1   0   4.5 7.75 25     0   904 3   0   15 7 26     0   725 1   0
  37.75   27     0   985 3   0   6 11 28     0   790 3   0   11 9 29     0   106
1   1   47   30     0   39 2   0   0   31     0   187 1   0   2.5   32     0  
864 2   0   0   33     0   713 3   0   14 6 34     0   189 1   0   28 32 35    
0   734 2   0   0   36     0   886 1   1   10 4 37     0   376 1   0   4 6 38  
  0   986 1   0   0.5   39     0   131 1   0   0.25   40     0   178 1   0   4  
41     0   56 1   0   10 10 42     0   1001 2   0   13   43     0   834 2   1  
20 30 44     0   573 1   0   0   45     0   472 1   0   9   46     0   798 1   0
  3 6 47     0   701 2   0   2.5 13 48     0   1006 2   0   4 5 49     0   1015
2   0   1 0.5 50     0   1014 2   0   14   51     0   290 1   1   8 8 52     0  
912 3   0   12 7 53     0   934 2   0   14.3 0 54     0   685 1   0   9 0 55    
0   165 1   0   2.25   56     0   557 2   0   3 9 57     0   201 1   0   0.5  
58     0   695 1   1   16   59     0   444 1   0   6 2 60     0   143 1   0   14
10 61     0   432 1   0   10 9 62     0   1028 2   0   0 7 63     0   93 1   0  
12 4 64     0   788 3   0   8 6



 



  77 78 79 80 81 82 83 84 85 86 87   Years in Home FICO Model Used Most Recent
FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO 1 6.5 1               758   2 5 1               759   3 3.25 1            
  759   4 6 1               799   5 6.25 1               754   6 3.25 1        
      787   7 4 1               800   8 2 1               800   9 0.5 1        
      794   10 0 1               785   11 11 1               736   12 8 1      
        804   13 2 1               770   14 3.5 1               777   15 2 1    
          724   16 1 1               771   17 10 1               761   18 11 1  
            790   19 12 1               792   20 1 1               764   21 3 1
              801   22 1 1               786   23 3 1               807   24 0 1
              782   25 13 1               771   26 26 1               789   27
10 1               793   28 0 1               782   29 13 1               797  
30 0 1               798   31 0 1               802   32 4 1               808  
33 5 1               780   34 20 1               744   35 0 1               790
  36 1 1               770   37 2 1               730   38 2 1               805
  39 1 1               779   40 6 1               771   41 2.25 1              
749   42 0 1               790   43 0 1               787   44 0 1              
791   45 2.5 1               785   46 4.25 1               802   47 0 1        
      795   48 0 1               808   49 4 1               762   50 0 1        
      790   51 13 1               781   52 6 1               766   53 0 1      
        776   54 6 1               775   55 2 1               721   56 3.25 1  
            746   57 0 1               747   58 10 1               792   59 0 1
              777   60 0 1               737   61 9.25 1               757   62
7 1               757   63 7 1               785   64 0 1               764  



 



  88 89 90 91 92 93 94 95 96 97 98 99   Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy 1                     000000000000   2      
              000000000000   3                     000000000000   4            
        000000000000   5                     000000000000   6                  
  000000000000   7                     000000000000   8                    
000000000000   9                     000000000000   10                    
000000000000   11                     000000000000   12                    
000000000000   13                     000000000000   14                    
000000000000   15                     000000000000   16                    
000000000000   17                     000000000000   18                    
000000000000   19                     000000000000   20                    
000000000000   21                     000000000000   22                    
000000000000   23                     000000000000   24                    
000000000000   25                     000000000000   26                    
000000000000   27                     000000000000   28                    
000000000000   29                     000000000000   30                    
000000000000   31                     000000000000   32                    
000000000000   33                     000000000000   34                    
000000000000   35                     000000000000   36                    
000000000000   37                     000000000000   38                    
000000000000   39                     000000000000   40                    
000000000000   41                     000000000000   42                    
000000000000   43                     000000000000   44                    
000000000000   45                     000000000000   46                    
000000000000   47                     000000000000   48                    
000000000000   49                     000000000000   50                    
000000000000   51                     000000000000   52                    
000000000000   53                     000000000000   54                    
000000000000   55                     000000000000   56                    
000000000000   57                     000000000000   58                    
000000000000   59                     000000000000   60                    
000000000000   61                     000000000000   62                    
000000000000   63                     000000000000   64                    
000000000000  



 



  100 101 102 103 104 105 106 107 108 109 110 111   Months Foreclosure Primary
Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification 1   10146.66   1034.2   10146.66 11180.86 1 5   3   2   14296.1
14700 0 0 28996.1 28996.1 1 5   3   3   21814.08   0   21814.08 21814.08 1 5   3
  4   11166.44 7500 0 0 18666.44 18666.44 1 5   3   5   16250 0 0 0 16250 16250
1 4   3   6   11281.58 0 0 0 11281.58 11281.58 1 5   3   7   20416.66 12083.34 0
0 32500 32500 1 5   3   8   9752.67   1893.49   9752.67 11646.16 1 5   3   9  
11818.28 2103.49 0 0 13921.77 13921.77 1 5   3   10   0 20957.73 0 0 20957.73
20957.73 1 5   3   11   65009.37 0 66.08 0 65009.37 65075.45 1 5   3   12  
33333.33 0 0 0 33333.33 33333.33 1 5   3   13   20216.68   0   20216.68 20216.68
1 5   3   14   30464   0   30464 30464 1 5   3   15   20333.33   0   20333.33
20333.33 1 5   3   16   24109.67 0 0 0 24109.67 24109.67 1 5   3   17   30348.1
0 0 0 30348.1 30348.1 1 5   3   18   18052.94 0 852.21 0 18052.94 18905.15 1 5  
3   19   16708.34   5080.64   16708.34 21788.98 1 5   3   20   10326.26 10408.13
0 0 20734.39 20734.39 1 5   3   21   33474.83   0   33474.83 33474.83 1 5   3  
22   7482.33 7045.83 5617.08 0 14528.16 20145.24 1 5   3   23   29166.66
10192.73 0 0 39359.39 39359.39 1 5   3   24   11362.1 8970.16 0 0 20332.26
20332.26 1 5   3   25   10322.42 10521.33 0 0 20843.75 20843.75 1 5   3   26  
16206.38   0   16206.38 16206.38 1 5   3   27   12438.36 14280.15 0 0 26718.51
26718.51 1 5   3   28   13433.34 6693.34 2708.34 0 20126.68 22835.02 1 5   3  
29   37908.17   0   37908.17 37908.17 1 5   3   30   27916.68   0   27916.68
27916.68 1 5   3   31   35704.15   0   35704.15 35704.15 1 5   3   32   25388.42
0 0 0 25388.42 25388.42 1 5   3   33   11921.87 11108.93 0 0 23030.8 23030.8 1 5
  3   34   16526.91 16076.66 0 0 32603.57 32603.57 1 5   3   35   25834 0 0 0
25834 25834 1 5   3   36   7691.92 3278.79 0 1257.08 10970.71 12227.79 1 5   3  
37   12083.37 8203.43 0 0 20286.8 20286.8 1 5   3   38   17083.34   0   17083.34
17083.34 1 5   3   39   37500 0 0 0 37500 37500 1 5   3   40   31250   0   31250
31250 1 5   3   41   19466.67 19083.33 0 0 38550 38550 1 5   3   42   17026.24  
0   17026.24 17026.24 1 5   3   43   17772.3 0 0 0 17772.3 17772.3 1 5   3   44
  133822.1   0   133822.1 133822.1 1 5   3   45   28049.99   0   28049.99
28049.99 1 5   3   46   12666.66 12715.34 0 0 25382 25382 1 5   3   47   9166.67
10208.72 0 0 19375.39 19375.39 1 5   3   48   10663 7117.07 0 0 17780.07
17780.07 1 5   3   49   8833.12 14583.33 0 0 23416.45 23416.45 1 5   3   50  
16168.77   0   16168.77 16168.77 1 5   3   51   22949.96 1500 0 0 24449.96
24449.96 1 5   3   52   13740.68 8645.95 0 0 22386.63 22386.63 1 5   3   53  
17352 0 5250 0 17352 22602 1 5   3   54   13451 0 0 0 13451 13451 1 5   3   55  
26416.66 0 0 0 26416.66 26416.66 1 5   3   56   21354.16 15097.85 0 0 36452.01
36452.01 1 5   3   57   14015   0   14015 14015 1 5   3   58   32895.17 0 0 0
32895.17 32895.17 1 4   3   59   0 13333.35 0 0 13333.35 13333.35 1 5   3   60  
15000.27 8208.75 6238.33 0 23209.02 29447.35 1 5   3   61   17666.67 7773.92
9047.82 0 25440.59 34488.41 1 5   3   62   8166.68 6028.46 0 0 14195.14 14195.14
1 5   3   63   35227.27 10619.92 0 0 45847.19 45847.19 1 5   3   64   10163.94
12506.6 1563.15 2268.81 22670.54 26502.5 1 5   3  



 



  112 113 114 115 116 117 118 119 120 121 122   Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code 1 4   94522.34 4503.71 0.402805       Lenoir City
TN 37772 2 4   46149.72 5854.08 0.201892       Fairfield CT 06824 3 4   93181.69
7206.72 0.330370       San Diego CA 92127 4 4   234529.4 5217.29 0.279501      
San Jose CA 95129 5 4   79559.22 6229.36 0.383345       Sunnyvale CA 94087 6 4  
1293201 4515.22 0.400229       MARYVILLE TN 37803 7 4   92597.44 4677.37
0.143919       Lexington MA 02421 8 4   473116.8 4295.59 0.368842      
Southborough MA 01772 9 4   94360.4 5340 0.383572       Los Gatos CA 95030 10 4
  42202.98 7560.98 0.360773     94.313 Huntington Beacgh CA 92649 11 4  
295066.6 10354.68 0.159118       Redwood City CA 94062 12 4   509123 7825.47
0.234764       Highland Park TX 75205 13 4   80649.17 7096.07 0.351001      
Mercer Island WA 98040 14 4   129382.1 5249.56 0.172320       WALNUT CREEK CA
94596 15 4   135956.1 6007.91 0.295471       Seguin TX 78155 16 4   443433.2
7807.12 0.323817       Seattle WA 98119 17 4   1047180 4215.72 0.138912      
Columbia SC 29209 18 4   76006.72 7991.91 0.422737       Sammamish WA 98075 19 4
  182372.7 4629.46 0.212468       Cupertino CA 95014 20 4   136238.2 9138.39
0.440736       Piedmont CA 94611 21 4   264043.3 8168.96 0.244033       Laguna
Beach CA 92651 22 4   41405.28 5663.83 0.281150       New Canaan CT 06840 23 4  
288248 8084.5 0.205402       Huntington NY 11743 24 4   789584.5 5140.48
0.252824     100 Rye NY 10580 25 4   66732.12 8502.42 0.407912       Saratoga CA
95070 26 4   327762 6481.87 0.399958       La Canada Flintridge CA 91011 27 4  
235191.2 6812.28 0.254965       Brea CA 92823 28 4   641971.6 9993.5 0.437639  
  100 Encinitas CA 92024 29 4   191101.4 13017.44 0.343394       Greenwich CT
06830 30 4   1861041 10609.54 0.380043     100 San Diego CA 92130 31 4   1450262
11720.89 0.328278     100 Atherton CA 94027 32 4   93695.52 7794.19 0.306998    
  Newport Beach CA 92660 33 4   436073 4295.77 0.186523       San Diego CA 92131
34 4   348989.1 8582.76 0.263246       La Canada Flintridge CA 91011 35 4  
381286.8 9913.23 0.383728     100 Fairfield CA 94534 36 4   687740.1 4384.23
0.358546       Austin TX 78735 37 4   68951.17 6268.24 0.308981       Los Altos
CA 94024 38 4   203912.4 5543.17 0.324478       Monte Sereno CA 95030 39 4  
134187 5999.96 0.159999       Stamford CT 06902 40 4   361084.4 6294.47 0.201423
      Alpharetta GA 30022 41 4   317516.5 8580.3 0.222576       Brookline MA
02445 42 4   241414.4 5819.16 0.341776     100 Fremont CA 94539 43 4   293959.2
6514.61 0.366560     100 Encinitas CA 92024 44 4   1295023 10224 0.076400      
Highland Park TX 75205 45 4   276130 7997.64 0.285121       Greenwich CT 06830
46 4   275494.1 5306.41 0.209062       Cupertino CA 95014 47 4   495140.8
5719.52 0.295195     100 Seattle WA 98112 48 4   586846.9 6787.81 0.381765    
100 Fremont CA 94539 49 4   261905.5 6616.81 0.282571       San Francisco CA
94127 50 4   592370.8 5608.95 0.346900     100 Yorba Linda CA 92887 51 4  
1181785 9976 0.408017       Newport Beach CA 92660 52 4   72680.16 7394.82
0.330323       Pasadena CA 91107 53 4   408383.1 8768.83 0.387967     99.99
Atherton CA 94027 54 4   79219.14 5343.49 0.397256       Seattle WA 98112 55 4  
103853.6 7226.94 0.273575       Washington DC 20008 56 4   151445.4 5886.09
0.161475       Bethesda MD 20816 57 4   69061.52 5246 0.374313     12.0631 Fair
Haven NJ 07704 58 4   265754.1 10855.41 0.330000       MERCER ISLAND WA 98040 59
4   744202 5016.62 0.376246       Beverly MA 01915 60 4   439968.3 9243.79
0.313909     100 East Norwich NY 11732 61 4   53408.31 7547.41 0.218839      
Camarillo CA 93010 62 4   98451.37 5042.67 0.355239       Kirkland WA 98033 63 4
  90354.15 6064.39 0.132274       SCOTTSDALE AZ 85254 64 4   124208.7 10911.32
0.411709     87.2077 Irvine CA 92614



 



  123 124 125 126 127 128 129 130 131 132 133 134   Property Type Occupancy
Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name 1 1 1   1100000.00 3 20120813             2 1 1   1050000.00 3
20120811             3 7 1   1132000.00 3 20120817             4 1 1  
1070000.00 3 20121001             5 1 1   1070000.00 3 20121004             6 1
1   865000.00 3 20120806             7 1 1   910000.00 3 20121109             8
1 1   830000.00 3 20121107             9 1 1   1700000.00 3 20121115            
10 7 1 1341706.00 1342000.00 3 20120927             11 1 1   1500000.00 3
20120914             12 1 1   1700000.00 3 20120928             13 1 1  
1465000.00 3 20120814             14 1 1   1000000.00 3 20120801             15
1 1   1100000.00 3 20120716             16 1 1   1570000.00 3 20120820          
  17 7 1   905000.00 3 20120813             18 1 1   1500000.00 3 20120822      
      19 1 1   1475000.00 3 20120810             20 1 1   1762500.00 3 20120914
            21 1 1   2300000.00 3 20120829             22 1 1   1400000.00 3
20120820             23 1 1   1475000.00 3 20120903             24 1 1
1205000.00 1225000.00 3 20120904             25 1 1   1800000.00 3 20121116    
        26 1 1   1320000.00 3 20121002             27 7 1   1100000.00 3
20120920             28 7 1 1550000.00 1645000.00 3 20120920             29 1 1
  3050000.00 3 20121004             30 7 1 1995000.00 1800000.00 3 20120920    
        31 1 1 4168000.00 4168000.00 3 20120927             32 7 1   1459000.00
3 20121001             33 1 1   960000.00 3 20121001             34 1 1  
1730000.00 3 20121024             35 7 1 960000.00 960000.00 3 20121001        
    36 7 1   900000.00 3 20121027             37 1 1   1500000.00 3 20121101    
        38 1 1   1860000.00 3 20120902             39 1 1   1300000.00 3
20121016             40 1 1   1320000.00 3 20121013             41 1 1  
1900000.00 3 20121011             42 1 1 1200000.00 1200000.00 3 20121019      
      43 1 1 1850000.00 1853000.00 3 20121009             44 1 1   2200000.00 3
20121031             45 1 1   1350000.00 3 20121031             46 1 1  
1250000.00 3 20121023             47 1 1 825000.00 830000.00 3 20121105        
    48 1 1 1088888.00 1100000.00 3 20121115             49 1 1   1450000.00 3
20121114             50 1 1 1106000.00 1106000.00 3 20121126             51 7 1
  2130000.00 3 20121025             52 1 1   1435000.00 3 20120911            
53 1 1 2100000.00 2100000.00 3 20120824             54 1 1   1147500.00 3
20120915             55 1 1   1960000.00 3 20121105             56 1 1  
1800000.00 3 20120913             57 1 1 1322500.00 1325000.00 3 20120907      
      58 1 1   4500000.00 3 20121101             59 1 1   1100000.00 3 20121004
            60 1 1 925000.00 935000.00 3 20121006             61 1 1  
1375000.00 3 20121121             62 1 1   980000.00 3 20121130             63 7
1   813000.00 3 20121206             64 7 1 856000.00 856000.00 3 20121128      
     



 



  135 136 137 138 139 140 141 142 143 144 145 146   Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) 1   0.590900 0.590900 0 0 0             2   0.647600 0.647600 0 0 0  
          3   0.675700 0.675700 0 0 0             4   0.656000 0.656000 0 0 0  
          5   0.674700 0.674700 0 0 0             6   0.749700 0.749700 0 0 0  
          7   0.727400 0.727400 0 0 0             8   0.750000 0.750000 0 0 0  
          9   0.441100 0.441100 0 0 0             10   0.744400 0.744400 0 0 0  
          11   0.643300 0.643300 0 0 0             12   0.635000 0.635000 0 0 0
            13   0.670900 0.670900 0 0 0             14   0.684000 0.684000 0 0
0             15   0.750000 0.750000 0 0 0             16   0.736900 0.612700 0
0 0             17   0.598800 0.598800 0 0 0             18   0.646600 0.646600
0 0 0             19   0.471800 0.471800 0 0 0             20   0.692100
0.692100 0 0 0             21   0.495100 0.495100 0 0 0             22  
0.584600 0.584600 0 0 0             23   0.735500 0.493500 0 0 0             24
  0.605600 0.605600 0 0 0             25   0.543500 0.390500 0 0 0            
26   0.556800 0.500000 0 0 0             27   0.696300 0.696300 0 0 0          
  28   0.612900 0.612900 0 0 0             29   0.540900 0.377000 0 0 0        
    30   0.608300 0.608300 0 0 0             31   0.359800 0.359800 0 0 0      
      32   0.650400 0.650400 0 0 0             33   0.675000 0.675000 0 0 0    
        34   0.615600 0.528900 0 0 0             35   0.750000 0.750000 0 0 0  
          36   0.681100 0.681100 0 0 0             37   0.529300 0.529300 0 0 0
            38   0.462500 0.370900 0 0 0             39   0.750000 0.750000 0 0
0             40   0.750000 0.750000 0 0 0             41   0.522100 0.515200 0
0 0             42   0.666600 0.666600 0 0 0             43   0.432400 0.432400
0 0 0             44   0.557000 0.557000 0 0 0             45   0.714800
0.714800 0 0 0             46   0.670400 0.670400 0 0 0             47  
0.750000 0.750000 0 0 0             48   0.750000 0.750000 0 0 0             49
  0.682700 0.682700 0 0 0             50   0.700000 0.700000 0 0 0            
51   0.586800 0.586800 0 0 0             52   0.648000 0.648000 0 0 0          
  53   0.619000 0.619000 0 0 0             54   0.699700 0.699700 0 0 0        
    55   0.673700 0.469600 0 0 0             56   0.530500 0.530500 0 0 0      
      57   0.567100 0.567100 0 0 0             58   0.340800 0.229700 0 0 0    
        59   0.681800 0.681800 0 0 0             60   0.750000 0.750000 0 0 0  
          61   0.672700 0.672700 0 0 0             62   0.570400 0.570400 0 0 0
            63   0.750000 0.750000 0 0 0             64   0.750000 0.750000 0 0
0            



 



  147 148 149 150 151 152 153 154 155 156   Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                     45                     46        
            47                     48                     49                    
50                     51                     52                     53        
            54                     55                     56                    
57                     58                     59                     60        
            61                     62                     63                    
64                    



 



  157 158 159 160 161 162 163 164   Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) 1       12   0 20421201 10146.66 2       15 18 0 20421101
14296.1 3       16   0 20421101 21814.08 4       5 5 0 20421201 11166.44 5      
17 13 0 20421201 16250 6       24.5   0 20430101 11281.58 7       14 13 0
20430101 20416.66 8       13   0 20421201 9752.67 9       21 3 0 20430101
11818.28 10       0 23 0 20421201 0 11       26   0 20421101 65009.37 12      
19   0 20421101 33333.33 13       29   0 20421101 20216.68 14       8   0
20421001 30464 15       10   0 20421201 20333.33 16       17   90 20421201
24109.67 17       24 3 0 20421101 30348.1 18       20   0 20421201 18052.94 19  
    22   0 20421101 16708.34 20       2.5 5 0 20421101 10326.26 21       17   0
20421201 33474.83 22       11 14 0 20421101 7482.33 23       10 15 357000
20421101 29166.66 24       4.5 12 0 20421101 11362.1 25       21 21 269442
20430101 10322.42 26       38   33142 20421201 16206.38 27       10 11 0
20421201 12438.36 28       17 9 0 20421101 13433.34 29       47   293334
20430101 37908.17 30       24   0 20421101 27916.68 31       25   0 20421101
35704.15 32       0   0 20421201 25388.42 33       14 13 0 20430101 11921.87 34
      28 32 139864.8 20430101 16526.91 35       13   0 20421101 25834 36      
25 17 0 20430101 7691.92 37       17 11 0 20421201 12083.37 38       15   114134
20430101 17083.34 39       8   0 20430101 37500 40       20   0 20430101 31250
41       10 10 13144 20430101 19466.67 42       18   0 20421201 17026.24 43    
  20 30 0 20430101 17772.3 44       0   0 20421201 133822.1 45       9   0
20430101 28049.99 46       26 21 0 20421201 12666.66 47       15 15 0 20430101
9166.67 48       9 9 0 20430101 10663 49       15 15 0 20430101 8833.12 50      
15   0 20430101 16168.77 51       27 34 0 20421201 22949.96 52       30 25 0
20421101 13740.68 53       20 0 0 20421001 17352 54       15 0 0 20421101 13451
55       18   398946 20430101 26416.66 56       21 15 0 20421101 21354.16 57    
  12   0 20421101 14015 58       16   232126 20430101 32895.17 59       32 10 0
20421201 0 60       17 15 0 20430101 15000.27 61       15 20 0 20430101 17666.67
62       15 17 0 20421201 8166.68 63       18 15 0 20430101 35227.27 64       12
22 0 20430101 10163.94



 



  165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Bonus) Primary
Borrower Wage Income (Commission) Co-Borrower Wage Income (Salary) Co-Borrower
Wage Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 1034.2 0 0 0 0 Full Two Years Two
Months 2 0 0 14700 0 0 Full Two Years Two Months 3 0 0 0 0 0 Full Two Years Two
Months 4 0 0 7500 0 0 Full Two Years Two Months 5 0 0 0 0 0 Full Two Years Two
Months 6 0 0 0 0 0 Full Two Years Two Months 7 0 0 12083.34 0 0 Full Two Years
Two Months 8 1893.49 0 0 0 0 Full Two Years Two Months 9 0 0 2103.49 0 0 Full
Two Years Two Months 10 0 0 20957.73 0 0 Full Two Years Two Months 11 0 0 0 0 0
Full Two Years Two Months 12 0 0 0 0 0 Full Two Years Two Months 13 0 0 0 0 0
Full Two Years Two Months 14 0 0 0 0 0 Full Two Years Two Months 15 0 0 0 0 0
Full Two Years Two Months 16 0 0 0 0 0 Full Two Years Two Months 17 0 0 0 0 0
Full Two Years Two Months 18 0 0 0 0 0 Full Two Years Two Months 19 5080.64 0 0
0 0 Full Two Years Two Months 20 0 0 10408.13 0 0 Full Two Years Two Months 21 0
0 0 0 0 Full Two Years Two Months 22 0 0 7045.83 0 0 Full Two Years Two Months
23 0 0 10192.73 0 0 Full Two Years Two Months 24 0 0 8970.16 0 0 Full Two Years
Two Months 25 0 0 10521.33 0 0 Full Two Years Two Months 26 0 0 0 0 0 Full Two
Years Two Months 27 0 0 14280.15 0 0 Full Two Years Two Months 28 1041.67
1666.67 6693.34 0 0 Full Two Years Two Months 29 0 0 0 0 0 Full Two Years Two
Months 30 0 0 0 0 0 Full Two Years Two Months 31 0 0 0 0 0 Full Two Years Two
Months 32 0 0 0 0 0 Full Two Years Two Months 33 0 0 11108.93 0 0 Full Two Years
Two Months 34 0 0 16076.66 0 0 Full Two Years Two Months 35 0 0 0 0 0 Full Two
Years Two Months 36 0 0 3278.79 0 0 Full Two Years Two Months 37 0 0 8203.43 0 0
Full Two Years Two Months 38 0 0 0 0 0 Full Two Years Two Months 39 0 0 0 0 0
Full Two Years Two Months 40 0 0 0 0 0 Full Two Years Two Months 41 0 0 19083.33
0 0 Full Two Years Two Months 42 0 0 0 0 0 Full Two Years Two Months 43 0 0 0 0
0 Full Two Years Two Months 44 0 0 0 0 0 Full Two Years Two Months 45 0 0 0 0 0
Full Two Years Two Months 46 0 0 12715.34 0 0 Full Two Years Two Months 47 0 0
10208.72 0 0 Full Two Years Two Months 48 0 0 7117.07 0 0 Full Two Years Two
Months 49 0 0 14583.33 0 0 Full Two Years Two Months 50 0 0 0 0 0 Full Two Years
Two Months 51 0 0 1500 0 0 Full Two Years Two Months 52 0 0 8645.95 0 0 Full Two
Years Two Months 53 5250 0 0 0 0 Full Two Years Two Months 54 0 0 0 0 0 Full Two
Years Two Months 55 0 0 0 0 0 Full Two Years Two Months 56 0 0 15097.85 0 0 Full
Two Years Two Months 57 0 0 0 0 0 Full Two Years Two Months 58 0 0 0 0 0 Full
Two Years Two Months 59 0 0 13333.35 0 0 Full Two Years Two Months 60 6238.33 0
8208.75 0 0 Full Two Years Two Months 61 9047.82 0 7773.92 0 0 Full Two Years
Two Months 62 0 0 6028.46 0 0 Full Two Years Two Months 63 0 0 10619.92 0 0 Full
Two Years Two Months 64 1563.15 0 12506.6 2268.81 0 Full Two Years Two Months



 



 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.9 to Form 8-K Filed by

the issuing Entity on February 28, 2013

 

 

 

